       Case 2:21-cv-00568-GMN-BNW Document 12 Filed 06/29/21 Page 1 of 2




1    AARON D. FORD
      Attorney General
2    JUDY A. PRUTZMAN (Bar No. 6078)
      Deputy Attorney General
3
     CARRIE L. PARKER (Bar No. 10952)
4     Deputy Attorney General
     State of Nevada
5    Office of the Attorney General
     5420 Kietzke Lane, Suite 202
6    Reno, NV 89511
     (775) 687-2121 (phone)
7    (775) 688-1822 (fax)
8    Email: jprutzman@ag.nv.gov
             cparker@ag.nv.gov
9    Attorneys for Defendant State of
10   Nevada Bureau of Disability Adjudication

11                            UNITED STATES DISTRICT COURT
12                                   DISTRICT OF NEVADA
13   NAVDEEP DHALIWAL, an individual,                 Case No. 2:21-cv-00568-GMN-BNW
14                   Plaintiff,
15           vs.                                           STIPULATION AND [PROPOSED]
                                                          ORDER TO EXTEND TIME TO FILE
16   MHM SOLUTIONS, LLC, a Foreign Limited                    RESPONSIVE PLEADING
     Liability Company; STATE OF NEVADA
17   BUREAU OF DISABIITY ADJUDICATION,                           (FIRST REQUEST)
     a Department of the State of Nevada,
18
                     Defendants.
19
20
21          Defendant, STATE OF NEVADA BUREAU OF DISABILITY ADJUDICATION
22   (hereinafter “BDA”), and Plaintiff, NAVDEEP DHALIWAL, pursuant to LR IA 6-1, LR IA 6-
23   2, by and through their counsel, hereby stipulate and agree to extend the time for Defendant
24   BDA to file a response to the Complaint (ECF No. 1) by three (3) weeks from July 1, 2021, up
25   to and including Thursday, July 22, 2021. The parties make this request because Defendant
26   BDA requires additional time to prepare its response.
27   ///
28   ///

                                                      1
       Case 2:21-cv-00568-GMN-BNW Document 12 Filed 06/29/21 Page 2 of 2




1          This request is made in good faith and not for the purpose of delay.
2    DATED this 29th day of June 2021.
3    AARON D. FORD                                 HATFIELD & ASSOCIATES, LTD.
     Attorney General
4
5
     By /s/ Judy A. Prutzman                       By /s/ Trevor J. Hatfield, Esq.
6       JUDY A. PRUTZMAN, ESQ.                        TREVOR J. HATFIELD, ESQ.
        Deputy Attorney General                       Nevada Bar No. 7373
7       Nevada Bar No. 6078                           703 South Eighth Street
        CARRIE L. PARKER                              Las Vegas, NV 89101
8       Deputy Attorney General                       Tel: (702) 388-4469
        Nevada Bar No. 10952                          Email: thatfield@hatfieldlawassociates.com
9       Attorney for Defendant BDA
                                                      Attorney for Plaintiff
10
11
12                                       ORDER

13                                       IT IS SO ORDERED.
                                                  July 2
14                                       Dated: ___________________, 2021.

15
16
                                         UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
